United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3041
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                             Montez Deonta Quinn

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                           Submitted: March 30, 2022
                             Filed: April 4, 2022
                                [Unpublished]
                                ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Montez Quinn appeals the sentence imposed by the district court1 after he
pleaded guilty to being a felon in possession of a firearm, pursuant to a plea

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
agreement that includes an appeal waiver. His counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court erred in failing to award an acceptance-of-responsibility reduction.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc). We have also independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we dismiss the appeal, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                         -2-